The opinion of the court was delivered by
~Woodhiíll, J.
This writ brings up an ordinance passed October 2d, 1876, to vacate Hill street and part of East Canal street, in said borough.
The charter authorizes the common council, whenever the public good, in their opinion, requires it, by ordinance, to *258lay out, accept, and open any street, &c., and to order and cause any street, &c., already laid out, to be vacated, &c. Laws, 1872, p. 1044, § 24.
Section 25 provides that the common council shall cause notice to be given three times in one or more of the daily newspapers published in the city of Trenton, of the proposition for making any improvement, or doing any work under the preceding section, &c., before any ordinance for those purposes shall be adopted; and that such notice shall request persons objecting thereto to present their objections at a meeting of council, the time of which shall be named in said notice.
It appears, conclusively, from the evidence in the case, that the ordinance in question was adopted without any previous notice of the proposition to vacate, &c., having been given or ordered by the common council.
The only question suggested on the part of the defendants and submitted to the court is, whether the vacation of a street should be held to be “ any improvement,” &c.} within the meaning of the twenty-fifth section.
The clause referred to, “ any improvement, &c., under the preceding section,” must obviously be understood to refer to and include whatever the common council are, by that section, authorized to do, or to order or cause to be done. Among the things thus authorized are the laying out, the grading, and the vacating of streets within the borough. The power to vacate, &c., as well as every other power conferred by that section, is to be exercised by the common council whenever, in their opinion, the public good requires it. The vacation of a street, in pursuance of such power, is as plainly an improvement, in the sense of the twenty-fifth section, as the laying out or grading of a street, and, until notice of the proposition to vacate, &o., had been given, as prescribed by that section, no ordinance for such purpose could be legally adopted.
The ordinance in question is, therefore, set aside, with costs.